Title: Petition to the Mayor and Corporation of the City of New York, [26 August 1800]
From: Hamilton, Alexander
To: Mayor and Corporation of the City of New York



[New York, August 26, 1800]
To the Honble. Mayor & Corporation of the City of New York  Humbly sheweth
That we the Subscribers, your Petitioners & the Public in general, suffer great Inconvenience, and Danger, from the public Road as it now runs between the nine and ten Mile Stones, through the Land of Doct. Samuel Bradhurst, ascending that very difficult & dangerous Hill, being the only direct Way of Communication for the State at large to the City; are of Opinion that if there can be a more easy & safe Road made for public Convenience, it ought to be done, being of the greatest Importance.
Having viewed the Ground, near the same we are convinced that the Road may be alter’d greatly for the better by passing up on the west Side of the Valley, where a Sufficiency of Land can be purchased for a Road, & may be made, & kept in Repair at less Expence, than the present one.
We pray that if the Alteration should appear necessary, a Committee of your respectable Body may meet with some of your Petitioners to point out, & explain their Views.
And we as in Duty bound will ever pray &c
Haerlem Heights, 26th, August, 1800

 